Citation Nr: 1635109	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from July 1988 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for a right hip disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied service connection for a right hip disability.  There were subsequent denials by rating actions in April 2002 and January 2007.  The Veteran was notified of all decisions and his appellate rights; and did not perfect an appeal of these decisions.  The January 2007 decision is the last final denial on any basis.

2.  The evidence received since the January 2007 decision denying service connection for a right hip disability consists of an April 2013 medical opinion attributing the Veteran's degenerative joint disease of the right hip to his service or his service-connected ankle disabilities.


CONCLUSION OF LAW

1.  The January 2007 rating decision denying service connection a right hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (2016).

2.  New and material evidence has been received and the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

Analysis

In a June 2000 rating decision, the RO denied service connection for a right hip disability.  There were subsequent denials in April 2002 and January 2007.  The Veteran was provided notice of all decisions and did not appeal.  The January 2007 decision is the last final decision on any basis.

The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the January 2007 rating decision.  Thus, that rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2016).  

A claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2007) relates to an unestablished fact necessary to substantiate the claim.  

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA examinations.  

The Veteran's service treatment records showed no evidence of a right hip disability in service, or injury or disease of the right hip.  An April 2000 VA examination with x-ray showed a normal right hip.  The RO denied the claim, finding that the Veteran did not have an in-service injury or disease of the right hip, a current disability of the right hip, or a link between service and any right hip pathology.

In support of his claim to reopen, the Veteran an April 2013 medical opinion from Dr. C.F., M.D. attributing the Veteran's degenerative joint disease of the right hip to his service or his service-connected ankle disabilities.  The Board notes that this physician cites to imaging results that are not currently associated with the claims file, indicating that December 2010 imaging of the right hip revealed degenerative joint disease.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  

The May 2013 opinion relates to unestablished facts necessary to substantiate the claim, specifically, the presence of a current disability and a nexus between the disability and service.  The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a right hip disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.


REMAND

The Board finds that additional VA opinions are warranted to address the etiology of the Veteran's right hip disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There appears to be some conflict on whether or not there are arthritic changes in the right hip, and if so, whether they may be related to service or service connected disability.  Clarification will be requested.

The Board also notes that the Veteran's VA treatment records from the St. Cloud VA medical center appear to be outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as noted above, the entire record from the Allina Hospital and Clinic is not associated with the claims file, including the December 2010 imaging of the right hip.  The Board finds that these records are pertinent and relevant to the claim and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Minneapolis and St. Cloud VA Medical Centers.

2.  Request that the Veteran identify and secure any relevant private medical records (PMRs) relevant to his right hip disability.  

In particular, request that the Veteran authorize the release of private medical records from the Allina Hospital and Clinic and any other providers that treated him for the right hip disability, including imaging of the right hip. 

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's right hip disability.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. The examiner should indicate that he has reviewed the file in the examination report. All necessary tests and studies should be conducted.

Identify all right hip disorders, to include a definitive finding of whether there is arthritic change in the right hip.  For any disorder found, to include arthritis if found, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the identified condition that was caused by or aggravated by the Veteran's active service, and/or the Veteran's service-connected ankle disabilities.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected ankle disability.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding onset in service and any continuation of symptoms since service.  A complete rationale should be provided for all opinions and conclusions.

4.  Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


